                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                         September 21, 2020

By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

        Re:    United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

         The parties write pursuant to the Court’s Order of August 18, 2020, directing the parties to
submit an update letter by September 21, 2020 concerning a trial date. The parties are cognizant
of the fact that some trials have been scheduled in this District in the coming months. Nevertheless,
given the continued impact of COVID-19 on, among other things, the Court’s operations and
travel, as well as the additional considerations necessary to schedule this trial, the parties
respectfully request an adjournment until October 21, 2020 to provide an update to the Court.

       Further, in light of the COVID-19 pandemic and given the defendant’s ongoing
preparations for trial, the parties agree that the Court should exclude time in the interests of justice
under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) through October 21, 2020.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney


                                                   By:          /s/
                                                         Amanda Houle
                                                         Sidhardha Kamaraju
                                                         Matthew Laroche
                                                         Jason A. Richman
                                                         Assistant United States Attorneys
                                                         (212) 637-2194/6523/2420/2589

cc:     Defense counsel (by ECF)
